REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Drmanac et al. (U.S. Patent Pub. No. 2016/0046985), and no additional prior art was identified that teaches or suggests a method of amplifying tagged complements of a plurality of sample polynucleotides as currently claimed.  Drmanac teaches methods and compositions for tagging long fragments of a target nucleic acid for sequencing and analyzing the resulting sequence information, see Abstract and paragraph 14), wherein multiple hairpin oligonucleotides comprising step/loop structures are annealed onto a plurality of long DNA initial fragments, paragraph 28, lines 1-10, paragraph 151, lines 1-10 and Figure 2A, step 2a), wherein unique barcode sequences are comprised in the loop regions of each hairpin oligonucleotide (paragraph 80, lines 1-18 and paragraph 151, line 11), wherein after annealing of the hairpin oligonucleotides to the long fragments, the single-stranded region between adjacent hairpins is filled in with a polymerase that lacks strand displacement activity, and the nicks are sealed by a ligase, paragraph 28, lines 6-10, paragraph 151, lines 12-14 and Figure 2A and B, step 2b), and wherein the tagged molecule is amplified by PCR using primers that bind to PCR binding sites located between the barcode sequences of each hairpin to generate multiple amplicons that have a portion of the long fragment that lies between the primer binding sites of adjacent hairpin oligonucleotides comprising their barcode sequences, paragraph 152, lines 1-11 and Figure 2B, step 3).  Thus, while the methods of Drmanac and the currently claimed invention share the use of hairpin oligonucleotides to generate a tagged complement of a sample polynucleotide, the methods of amplifying the final 
Another references of particular interest to the currently claimed invention is Seitz et al. (U.S. Patent Pub. No. 2015/0152409, cited on IDS of 4/8/2021, and also cited in the International Search Report of PCT/US20/66170, cited on the IDS of 7/12/2021).  Seitz teaches methods similar to those of Drmanac for generating amplified nucleic acid portions of a template nucleic acid using one or more sets of primer and stopper 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637